Cook, J.,
delivered the opinion of the court.
Alf Brown, appellant, and his brother, Wes Brown, were jointly indicted for the murder of Will Jones. A severance was granted, and Wes Brown was tried first, and convicted of manslaughter.
The first two witnesses placed on the stand by the state in the trial of appellant; Alf Brown, testified that Wes Brown killed the deceased. Wes Brown was then introduced as a witness for the state, and testified that he did not kill the deceased, but that Alf Brown, the defendant did kill him.
Appellant asked the court to advise Wes Brown that he did not have to testify unless he desired to do so. The ■court refused to do so. This is assigned as error. There is no merit in this assignment. See Wes Brown v. State, 66 So. 288.
On direct examination of Wes Brown the last two ■questions asked by the district attorney were:
“Q. I believe you testified in your own case the other ■day on trial? A. Yes,, sir. Q. Is your testimony now the same as that was? A. Yes, sir.”
Timely objection was made to the questions and answers, and the objections were overruled. This was manifest error, and may have seriously prejudiced the defendant. Boyd v. State, 84 Miss . 414, 36 So. 525; Owens v. State, 82 Miss. 18, 33 So. 718, 21 L. R. A. (N. S.) 782; Johnson v. State, 80 Miss. 798, 32 So. 49.

Reversed and remanded.